SELLERS, Justice.
This is an appeal from a judgment of the 114th District Court of Smith County. The case was tried to a jury and resulted in a verdict in favor of appellee. Appellee filed a motion for judgment on the verdict of the jury, and the court entered judgment on November 13, 1964, for appellee, to which judgment appellants excepted and gave notice of appeal to this court. Appellants filed motion for new trial on November 20, 1964, which was overruled by order of the court on December 17, 1964, from which order no notice of appeal was given. Cost deposit in cash in lieu of appeal bond was made on January 14, 1965.
The transcript and statement of facts on appeal were presented to the Clerk of this court on March 8, 1965.
The appellee in its brief challenges this court’s jurisdiction to pass on the merits of this appeal for the reason that the cost deposit in lieu of appeal bond was not filed within the time required by Rule 356, and the transcript and statement of facts were not filed in this court in the time required by the rules to confer jurisdiction on this court. Rule 386.
We think this contention must be sustained. Rule 363 provides that the appeal is perfected when the notice of appeal is given and bond filed. The only notice of appeal is that contained in the judgment, but the deposit of cash in lieu of appeal bond was not made in time to perfect the appeal. Rule 356. Had notice of appeal been given from the order overruling motion for new trial, the case would have been controlled by the case of City of Corpus Christi v. Gregg, Tex.Civ.App., 267 S.W. 2d 478. Here the court held that the appellant’s second notice of appeal controlled and the time to perfect the appeal would run from the second notice of appeal, citing case of Jones v. Elliott, Tex.Civ.App., 259 S.W.2d 288.
Chief Justice Bell of the Houston Court of Civil Appeals, in the case of Victoria Chekanski v. Texas & New Orleans Railroad Company, 306 S.W.2d 935, makes clear the necessity for notice of appeal from an order overruling a motion for new trial by order of the court when he said:
“Appellee has moved to dismiss the appeal because of the want of a timely notice of appeal. We conclude that no timely notice was given, but that under the facts above stated none was necessary. Appellee concedes, and we concur in such concession, that in one well defined instance only will jurisdiction be conferred on this Court by filing of a bond without notice of appeal. This instance is where a motion for new trial is overruled, not by specific ruling of the court, but by operation of law. Houston Life Ins. Co. v. Dabbs, Tex.Com.App., 125 Tex. 100, 81 S.W.2d 42; Combined American Ins. Co. v. Morgan, Tex.Civ.App., 207 S.W.2d 701; McDonald ‘Texas Civil Practice’, § 18.-31, Vol. 4.”
We are cited by appellant to Rule 306c as controlling in this case. This rule has no application to cases where there is no premature filing of notice of appeal. We repeat that the only notice of appeal con*247tained in the record is that in the judgment which must control the proceedings thereafter to confer jurisdiction on this court.
This cause is dismissed for want of jurisdiction.